 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

JOEL PENA, an individual,
Plaintiff,

Vv. Civil Action No. 19 CV 9342
ADIDAS AMERICA, INC.,
FOOTLOCKER STORES, INC.,
STOCKX, LLC,

FLIGHT CLUB NEW YORK, LTD.,
1661, INC. d/b/a GOAT GROUP,
KITH RETAIL, LLC,

BBC ICE CREAM, LLC,

CONCEPTS INTERNATIONAL, LLC,
PACKER SHOES, INC., and
STADIUM ENTERPRISES, LLC

JURY TRIAL DEMANDED

FIRST AMENDED COMPLAINT

ee

Defendants.

  

 

COMPLAINT FOR TRADEMARK INFRINGEMENT, — fel
UNFAIR COMPETITION AND RELATED CLAIMS ooo... cient

Plaintiff, Joel Pena, alleges his complaint against Defendants, Adidas America, Inc.
(“Adidas”), Footlocker Stores, Inc. (“Footlocker”), StockX, LLC, Flight Club New York, Ltd.,
(“Flight Club”) and 1661, Inc. d/b/a Goat Group (‘GOAT”), Kith Retail, LLC (“Kith”), BBC
Icecream, LLC, Concepts International, LLC (“Concepts”), Packer Shoes, Inc. (“Packer”), and

Stadium Enterprises, LLC (“Stadium Goods”) as follows:
NATURE OF THE ACTION
1. This action arises from Defendant’s Adidas, Footlocker, StockX, Flight Club,

GOAT, Kith, BBC Icecream, Concepts, Packer and Stadium Goods infringement of Plaintiff's
“ownership” and exclusive “use” rights in the marks, HUMAN™, JOEL HUMAN®, and THE
HUMAN EXPERIENCE™, in conjunction with clothing, merchandise and other related goods.
Despite Plaintiff being the senior user and owner of the marks HUMAN™, JOEL HUMAN®,
and THE HUMAN EXPERIENCE™ and offering various clothing and merchandise under
such brands names, the Defendants have infringed Plaintiff's rights in the aforementioned marks
and have used Plaintiffs trademarks in commerce by manufacturing, printing, producing,
advertising, promoting, selling, and offering for sale clothing items and sneakers under
Plaintiff's trademarks including but not limited to the sneaker depicted in the images below

including the mark HUMAN RACE:

 

Plaintiff has already experienced “actual confusion” in connection with this matter and is
likely to continue to experience confusion as to the affiliation or connection between
Defendant’s Adidas, Footlocker, StockX, Flight Club, GOAT, Kith, BBC Icecream, Concepts,
Packer and Stadium Goods and Plaintiff resulting in the unjust enrichment of Defendant’s
Adidas, Footlocker, StockX, Flight Club, GOAT, Kith, BBC Icecream, Concepts, Packer and
Stadium Goods by using Plaintiffs trademarks.
JURISDICTION AND VENUE

2. This Court has jurisdiction over this action pursuant to 15 U.S.C. §1051 et seq.,
15 U.S.C. Sections 1114-1116; under Section 43(a) of the Trademark Act, 15 U.S.C. §1125(a),
Section 43(c) of the Trademark Act, 15 U.S.C. §1125(c) and 28 U.S.C. §1367.

3, This Court has personal jurisdiction over the Defendants because Defendants
engage in continuous and significant business activities in, and directed to the State of New York
within this judicial district and because Defendants have committed tortuous acts aimed at and
causing harm within the State of New York and this judicial district. All of the Defendants are

also registered with the New York State Division of Corporations.

4. Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b) and (c)
because it is where Plaintiff resides and the Defendants transacts business in this district, and
because a substantial portion of the events giving rise to the asserted claims have occurred, and
continue to occur, within this district. Furthermore, the damage to Plaintiff and its intellectual
property described herein continues to occur in this judicial district. Defendants also advertise,

market and sell goods in this district via the internet or directly.

THE PARTIES
5. Plaintiff, Joel Pena is an individual with an address at 60 E. 104" Street — Suite
3E, New York, NY 10029.
6. Upon information and belief, Defendant Adidas America, Inc. is an Oregon

Corporation with a principal place of business at 55 North Greeley Avenue, Portland, Oregon
97217.

7. Upon information and belief, Defendant Foot Locker Stores, Inc. is a Delaware

corporation with a principal place of business at 330 W 34" Street, New York, New York 10001.
8. Upon information and belief, Defendant StockX, LLC, is a Michigan limited
liability company with a principal place of business at 1046 Woodward Avenue, Detroit,
Michigan 48226.

9. Upon information and belief, Defendant Flight Club New York, Ltd. is a New
York corporation with a principal place of business at 812 Broadway 2°4 Floor, New York, New
York 10003.

10. Upon information and belief Defendant 1661, Inc. d/b/a Goat Group is a
Delaware corporation with a principal place of business at 3960 Landmark Street, Culver City,

California 90232.

11. Upon information and belief, Defendant Kith Retail, LLC is a New York Limited
Liability Company with a principal place of business at 625 Broadway — 4 Floor, New York,
New York 10012.

12. Upon information and belief, Defendant BBC Icecream, LLC is a Delaware
Limited Liability Company with a principal place of business at 3850 Bird Road — Suite 801,
Miami, Florida 33146.

13. Upon information and belief, Defendant Concepts International, LLC is a
Massachusetts Limited Liability Company with a place of business at 225 Hudson Street, New
York, New York 10013.

14. Upon information and belief, Defendant Packer Shoes, Inc. is a New Jersey

corporation with a place of business at 45 Smith Street, Englewood, New Jersey 07631.

15. | Upon information and belief, Defendant Stadium Enterprises, LLC is a Delaware
Limited Liability Company with a place of business at 7 Times Square — Suite 2900, New York,
New York 10036.
FACTS

16. Plaintiff Joel Pena professionally known as JOEL HUMANS, is a fashion
designer and apparel industry entrepreneur who has worked in the fashion industry since at least

as early as 1998.

17. Born in Brooklyn, New York, Plaintiff grew up doing graffiti on the streets of
New York City and created his graffiti name “HUMAN™*” in 1993.

18. Plaintiff JOEL HUMAN® saw the emergence of graffiti art and streetwear
apparel in the early 1990’s from other graffiti artists like MARC ECKO® and in 1996 Plaintiff
applied to the Pratt Institute School of Design and received a full scholarship for graphic design.

19, Since at least as early as 1998, Plaintiff has been designing, promoting,
advertising, selling and offering for sale, headwear, t-shirts, sweaters, hooded sweatshirts, jackets

and other clothing items under the HUMAN™ and JOEL HUMAN® brand names.

20. In 1998 Plaintiff also began designing for fashion companies that had the licenses
to Disney, Old Navy, Pony Athletic Apparel, Major League Baseball as well as emerging
streetwear brands at the time like ECKO UNLIMITED®, FUBU®, G-UNIT®, COOGI® and

many other brands.

21. For the past two (2) decades, Plaintiff has designed apparel for many HIP-HOP
celebrities including, but not limited to, 50 CENT®, FAT JOE®, RICK ROSS®, DAYMOND
JOHN of Shark Tank, SHAQUILLE O’NEAL™, FETTY WAP™ and has brought his
authentic New York City style to people all around the world.
22. Since at least as early as 1998, Plaintiff has been independently operating a
clothing business which has sold various clothing items under the marks HUMAN™ and JOEL
HUMAN®.

23. Plaintiff uses the ®, and ™ symbols on product packaging materials, hang tags,
and on promotional materials to put the public on constructive notice that Plaintiff is claiming

trademark rights in the HUMAN™ and JOEL HUMAN® brand names.

24. Plaintiff sells his clothing via wholesale accounts with retail clothing stores

nationwide and in other ways customary in the apparel industry.

25. Plaintiff advertises his HUMAN® collection of brands and clothing items

through social media platforms including but not limited to Instagram and other online sources.

26. Plaintiffs HUMAN™ and JOEL HUMAN® collection of clothing products

enjoy a superlative reputation in the apparel industry.

27. Since at least as early as 2007, Plaintiff has taken efforts at securing intellectual

property protection for his HUMAN™ collection of brand names and designs.

28. Plaintiff filed United States Trademark Serial Application No. 77/354,955 for the
mark THE HUMAN EXPERIENCE™ that was filed with the United States Patent and
Trademark Office on December 18, 2007. (See Exhibit A).

29. Plaintiff is the registered owner of United States Trademark Registration No.
4,587,137 for the mark JOEL HUMAN®. (See Exhibit B).

30. Plaintiff filed United States Trademark Serial Application No. 86/303,524 for the
mark HUMAN™. that was filed with the United States Patent and Trademark Office on June 8,
2014. (See Exhibit C).
31. Plaintiff is the owner of pending United States Trademark Serial Application No.
88/600,647 for the mark HUMAN™. (See Exhibit D).

32. Plaintiff has built and acquired significant common law rights in the HUMAN®,
JOEL HUMAN®, and THE HUMAN EXPERIENCE™ marks in connection with clothing
and merchandise based on Plaintiff's long standing and continuous use of the marks in
commerce in connection with the promotion, sale and offering of clothing items under the

aforementioned marks.

33. Defendant Adidas America, Inc. is a major retailer of footwear and apparel
products and has flagship retail clothing stores worldwide. Defendant Adidas America, Inc. also
distributes its footwear and clothing products through various retail clothing stores in New York

and worldwide.

34. Defendant Adidas America, Inc. also operates an online retail clothing store via

its website www.adidas.com.

35. Plaintiff is informed and believes and thereon alleges that Defendant Adidas
America, Inc. is using his trademarks in commerce by manufacturing, marketing, promoting,
advertising, selling and offering for sale sneakers, jackets, hoodies and other clothing items
including and/or bearing Plaintiff's JOEL HUMAN® HUMAN™ and/or THE HUMAN
EXPERIENCE™ marks placed on the clothing goods via print and embroidery applications
and/or is using a confusingly similar variation of Plaintiffs aforementioned marks by placing the
mark HUMAN and/or HUMAN MADE on its clothing and footwear products.. Defendant
Adidas America, Inc. produced and released the sneaker depicted in the image below on October

5, 2019.
 

36. | Upon information and belief, Defendant Adidas America has released various
sneakers that include Plaintiff's JOEL HUMAN™ trademark or a confusingly similar variation
of the same placed directly on the sneaker or clothing items including printed on jackets and

hoodies via print or embroidery design and print applications.

37. Defendant Adidas America’s use in commerce of Plaintiff's JOEL HUMAN®
mark or a confusingly similar variation of Plaintiff's JOEL HUMAN® trademark has already
caused confusion and is likely to continue to cause confusion as to the source of footwear and
clothing products under the HUMAN™, JOEL HUMAN®, and/or THE HUMAN
EXPERIENCE™ marks.

38. Defendant Adidas America’s continued use in commerce of any variation of
Plaintiff's JOEL HUMAN®, HUMAN™ and/or THE HUMAN EXPERIENCE™ marks is
likely to continue to cause confusion as to the source of apparel and footwear products under the

aforementioned marks.

39. Defendant Adidas America’s use in commerce of Plaintiff's JOEL HUMAN®
and HUMAN™ trademarks in connection with footwear and apparel is not considered a fair use

as it is using the marks for commercial business purposes and for a profit.
40. Upon information and belief, Defendant Adidas America is aware of Plaintiffs
ownership rights and trademarks in the marks HUMAN™, JOEL HUMAN® and/or THE
HUMAN EXPERIENCE™.

41. Defendant Adidas America’s infringement of Plaintiff's trademarks is willful as it
is aware of the infringing content it is selling and offering for sale via its clothing stores, website

and via its clothing distribution outlets.

42. Defendant Adidas America has acted in bad faith in using Plaintiff's JOEL
HUMAN® trademark or a confusingly similar variation of the same as it has attempted to palm
off the good will and reputation that Plaintiff has built in his HUMAN™, JOEL HUMAN®,
and/or THE HUMAN EXPERIENCE™ marks by promoting and selling a collection of

sneakers and clothing including and under Plaintiffs trademarks.

43. Defendant Foot Locker Stores, Inc. is a leading retailer of footwear and clothing.

44. Defendant Foot Locker owns, operates and manages various footwear and apparel
stores that promote, advertise, sell and offer for sale footwear and clothing products in commerce
using Plaintiff's HUMAN™, JOEL HUMAN®, and/or THE HUMAN EXPERIENCE™

trademarks.

45. Defendant Foot Locker’s also operates and e-commerce store via the website

www.footlocker.com.

46. Defendant Foot Locker is using Plaintiffs trademarks in commerce by promoting,
advertising, selling and offering for sale sneakers and clothing items that place Plaintiff's JOEL
HUMAN®, HUMAN™ and/or THE HUMAN EXPERIENCE™ trademarks and/or a
confusingly similar variation of the same by printing and embroidering the word HUMAN
and/or HUMAN MADE on its clothing and footwear products that it sells via its

www.footlocker.com website and at its retail footwear and clothing stores.
47. Upon information and belief, Defendant Foot Locker is also utilizing Plaintiffs
HUMAN™, JOEL HUMANS, and/or THE HUMAN EXPERIENCE™ trademarks as a
keyword in online advertising that is directing consumers looking for Plaintiff?s clothing to the
www.footlocker.com website to purchase its clothing products instead by advertising and
promoting clothing products that include Plaintiff's HUMAN™, JOEL HUMAN®, and/or
THE HUMAN EXPERIENCE™ trademarks. The aforementioned use of Plaintiffs

trademarks by Foot Locker are a “use in commerce” of Plaintiffs brand name.

48. Upon information and belief, Defendant Foot Locker is also bidding and
purchasing adwords under Plaintiff's HUMAN™, JOEL HUMAN®, and/or THE HUMAN
EXPERIENCE™ trademark that is directing consumers looking for Plaintiff's clothing to the
www.footlocker.com website to purchase its footwear and clothing products instead of Plaintiff's
clothing items under the HUMAN™, JOEL HUMAN®, and/or THE HUMAN
EXPERIENCE™ marks. The aforementioned use of Plaintiff's trademark in search engine
keyword advertising programs by Foot Locker is a “use in commerce” of Plaintiffs trademarks

for a profit.

49, Defendant Foot Locker’s use in commerce of Plaintiff's HUMAN™, JOEL
HUMAN®, and/or THE HUMAN EXPERIENCE™ trademarks is not a fair use as Foot

Locker is using the marks for commercial business purposes and for a profit.

50. Defendant Foot Locker’s use in commerce of Plaintiff's trademarks has already
caused confusion and is likely to continue to cause confusion as to the source of footwear and
clothing products under the HUMAN™, JOEL HUMAN®, and/or THE HUMAN
EXPERIENCE™ marks.

51. Defendant Foot Locker Stores Inc. has the ability to manage, monitor and control

the infringing activity that violates Plaintiffs HUMAN™, JOEL HUMAN® and/or THE
HUMAN EXPERIENCE™ trademarks.

10
52. Upon information and belief, Defendant Foot Locker had knowledge of Plaintiff's
ownership rights in the HUMAN™, JOEL HUMAN®, and/or THE HUMAN
EXPERIENCE™ marks and failed to implement any procedure that would prevent its sales

team from uploading content or designs that included Plaintiff's registered trademarks.

53. Defendant Foot Locker’s infringement of Plaintiffs trademarks is willful as it is
aware of the infringing content it is displaying, selling and offering for sale from its

www,footlocker.com website and/or that it is selling at its retail footwear and clothing stores.

54. Defendant Foot Locker acted in bad faith in using Plaintiffs trademarks as it has
attempted to palm off the good will and reputation that Plaintiff has built in his HUMAN™,
JOEL HUMAN®, and/or THE HUMAN EXPERIENCE™ marks.

55. Defendant StockX, Inc. is an online retailer that buys and sells authentic sneakers

and streetwear.

56. Defendant StockX owns, operates and manages an online retail store that uses in
commerce, Plaintiff's trademarks to promote, advertise, sell and offer for sale footwear and
clothing products using Plaintiff's HUMAN™, JOEL HUMAN®, and/or THE HUMAN
EXPERIENCE™ trademarks.

57. Defendant StockX is using Plaintiff's trademarks in commerce by promoting,
advertising, selling and offering for sale sneakers and clothing items including and under

Plaintiffs HUMAN™, JOEL HUMAN®, and/or THE HUMAN EXPERIENCE™

trademarks via its www.stockx.com website.

58. Upon information and belief, Defendant StockX is also utilizing Plaintiffs
HUMAN™, JOEL HUMAN®, and/or THE HUMAN EXPERIENCE™ trademarks as a
keyword in online advertising that is directing consumers looking for Plaintiffs clothing to the
www.StockX.com website to purchase its footwear and clothing products instead by advertising

and promoting footwear and clothing products that include Plaintiffs HUMAN™, JOEL

11
HUMAN®, and/or THE HUMAN EXPERIENCE™ trademarks. The aforementioned use of

Plaintiffs trademarks by StockX are a “use in commerce” of Plaintiffs brand name.

59. Upon information and belief, Defendant StockX is also bidding and purchasing
adwords under Plaintiff's HUMAN™, JOEL HUMAN®, and/or THE HUMAN
EXPERIENCE™ trademark that is directing consumers looking for Plaintiffs clothing to the
www.footlocker.com website to purchase its footwear and clothing products instead of Plaintiff's
clothing items under the HUMAN™, JOEL HUMAN®, and/or THE HUMAN
EXPERIENCE™ marks. The aforementioned use of Plaintiffs trademark in search engine
keyword advertising programs by StockX is a “use in commerce” of Plaintiffs trademarks for a

profit.

60. Defendant StockX’s use in commerce of Plaintiffs HUMAN™, JOEL
HUMAN®, and/or THE HUMAN EXPERIENCE™ trademarks is not a fair use as StockX is

using the marks for commercial business purposes and for a profit.

61. Defendant StockX’s use in commerce of Plaintiffs trademarks has already caused
confusion and is likely to continue to cause confusion as to the source of footwear and clothing
products under the HUMAN™, JOEL HUMAN®, and/or THE HUMAN EXPERIENCE™

marks.

62. Defendant StockX Inc. has the ability to manage, monitor and control the
infringing activity that violates Plaintiff's HUMAN™, JOEL HUMAN®, and/or THE
HUMAN EXPERIENCE™ trademarks.

63. Upon information and belief, Defendant StockX had knowledge of Plaintiffs
ownership rights in the HUMAN™, JOEL HUMAN®, and/or THE HUMAN
EXPERIENCE™ marks and failed to implement any procedure that would prevent its sales

team from uploading content or designs that included Plaintiffs registered trademarks.

12
64. Defendant StockX’s infringement of Plaintiffs trademarks is willful as it is aware
of the infringing content it is displaying, selling and offering for sale from its www.stockx.com

website.

65. Defendant StockX acted in bad faith in using Plaintiff's trademarks as it has
attempted to palm off the good will and reputation that Plaintiff has built in his HUMAN™,
JOEL HUMAN®, and/or THE HUMAN EXPERIENCE™ marks.

66. Defendant Flight Club is a popular retailer of footwear and clothing.

67. Defendant Flight Club owns, operates and manages a footwear and apparel store
that uses Plaintiffs trademarks to promote, advertise, sell and offer for sale footwear and
clothing products in commerce using Plaintiff's HUMAN™, JOEL HUMAN®, and/or THE
HUMAN EXPERIENCE™ trademarks.

68. Defendant Flight Club’s also operates and e-commerce store via the website

www.flightclub.com.

69. Defendant Flight Club is using Plaintiff’s trademarks in commerce by promoting,
advertising, selling and offering for sale sneakers and clothing items including and under

Plaintiffs HUMAN™, JOEL HUMAN®, and/or THE HUMAN EXPERIENCE™
trademarks via its www.flightclub.com website and at its retail footwear and clothing store.

70. Upon information and belief, Defendant Flight Club is also utilizing Plaintiff's
HUMAN™, JOEL HUMAN®, and/or THE HUMAN EXPERIENCE™ trademarks as a
keyword in online advertising that is directing consumers looking for Plaintiff's clothing to the
www.flightclub.com website to purchase its clothing products instead by advertising and
promoting clothing products that include Plaintiffs HUMAN™, JOEL HUMAN®, HUMAN
MADE™ and/or THE HUMAN EXPERIENCE™ trademarks. The aforementioned use of

Plaintiff's trademarks by Flight Club are a “use in commerce” of Plaintiff's brand name.

13
71. Upon information and belief, Defendant Flight Club is also bidding and
purchasing adwords under Plaintiff's HUMAN™, JOEL HUMAN®, HUMAN MADE™
and/or THE HUMAN EXPERIENCE™ trademarks that are directing consumers looking for
Plaintiffs clothing to the www.flightclub.com website to purchase its footwear and clothing
products instead of Plaintiff's clothing items under the HUMAN™, JOEL HUMAN®,
HUMAN MADE™ and/or THE HUMAN EXPERIENCE™ marks. The aforementioned use
of Plaintiffs trademark in search engine keyword advertising programs by Flight Club is a “use

in commerce” of Plaintiff's trademarks for a profit.

72. Defendant Flight Club’s use in commerce of Plaintiffs HUMAN™, JOEL
HUMANS, and/or THE HUMAN EXPERIENCE™ trademarks is not a fair use as Flight Club

is using the marks for commercial business purposes and for a profit.

73. Defendant Flight Club’s use in commerce of Plaintiff's trademarks has already
caused confusion and is likely to continue to cause confusion as to the source of footwear and
clothing products under the HUMAN™, JOEL HUMAN®, and/or THE HUMAN
EXPERIENCE™ marks.

74. Defendant Flight Club has the ability to manage, monitor and control the
infringing activity that violates Plaintiffs HUMAN™, JOEL HUMAN®, and/or THE
HUMAN EXPERIENCE™ trademarks.

75. Upon information and belief, Defendant Flight Club had knowledge of Plaintiff's
ownership rights in the HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or THE
HUMAN EXPERIENCE™ marks and failed to implement any procedure that would prevent
its sales team from uploading content to its website or selling designs on clothing and sneakers

that included Plaintiff's registered trademarks.
76. Defendant Flight Club’s infringement of Plaintiff's trademarks is willful as it is

aware of the infringing content it is displaying, selling and offering for sale from its

www.flightclub.com website and/or that it is selling at its retail footwear and clothing store.

14
77. Defendant Flight Club acted in bad faith in using Plaintiffs trademarks as it has
attempted to palm off the good will and reputation that Plaintiff has built in his HUMAN™,
JOEL HUMAN®, and/or THE HUMAN EXPERIENCE™ marks.

78. Defendant GOAT is an online retailer that buys and sells authentic sneakers and
streetwear.
79. Defendant GOAT owns, operates and manages an online retail store that uses in

commerce, Plaintiff's trademarks to promote, advertise, sell and offer for sale footwear and
clothing products using Plaintiff's HUMAN™, JOEL HUMAN®, and/or THE HUMAN
EXPERIENCE™ trademarks.

80. Defendant GOAT is using Plaintiff's trademarks in commerce by promoting,
advertising, selling and offering for sale sneakers and clothing items including and under

Plaintiffs HUMAN™, JOEL HUMAN®, and/or THE HUMAN EXPERIENCE™
trademarks via its www.goat.com website.

81. Upon information and belief, Defendant GOAT is also utilizing Plaintiffs
HUMAN™, JOEL HUMANS, and/or THE HUMAN EXPERIENCE™ trademarks as a
keyword in online advertising that is directing consumers looking for Plaintiff's clothing to the
www.goat.com website to purchase its footwear and clothing products instead by advertising and
promoting footwear and clothing products that include Plaintiffs HUMAN™, JOEL
HUMANS, and/or THE HUMAN EXPERIENCE™ trademarks. The aforementioned use of

Plaintiff's trademarks by GOAT are a “use in commerce” of Plaintiffs brand name.

82. Upon information and belief, Defendant GOAT is also bidding and purchasing
adwords under Plaintiffs HUMAN™, JOEL HUMAN®, and/or THE HUMAN
EXPERIENCE™ trademark that is directing consumers looking for Plaintiffs clothing to the
www.footlocker.com website to purchase its footwear and clothing products instead of Plaintiff's

clothing items under the HUMAN™, JOEL HUMAN®, and/or THE HUMAN

15
EXPERIENCE™ marks. The aforementioned use of Plaintiff’s trademark in search engine
keyword advertising programs by GOAT is a “use in commerce” of Plaintiffs trademarks for a

profit.

83. Defendant GOAT use in commerce of Plaintiff's HUMAN™, JOEL HUMAN®,
and/or THE HUMAN EXPERIENCE™ trademarks is not a fair use as GOAT is using the

marks for commercial business purposes and for a profit.

84. Defendant GOAT’s use in commerce of Plaintiffs trademarks has already caused
confusion and is likely to continue to cause confusion as to the source of footwear and clothing

products under the HUMAN™, JOEL HUMAN®, and/or THE HUMAN EXPERIENCE™

marks.

85. | Defendant GOAT has the ability to manage, monitor and control the infringing
activity that violates Plaintiffs HUMAN™, JOEL HUMAN®, and/or THE HUMAN
EXPERIENCE™ trademarks.

87. Upon information and belief, Defendant GOAT had knowledge of Plaintiffs
ownership rights in the HUMAN™, JOEL HUMAN®, and/or THE HUMAN
EXPERIENCE™ marks and failed to implement any procedure that would prevent its sales
team from uploading content or designs on sneakers that included Plaintiffs registered

trademarks.

88. Defendant GOAT’s infringement of Plaintiffs trademarks is willful as it is aware
of the infringing content it is displaying, selling and offering for sale from its www.goat.com

website.
89. Defendant GOAT acted in bad faith in using Plaintiff's trademarks as it has

attempted to palm off the good will and reputation that Plaintiff has built in his HUMAN™,
JOEL HUMAN®, HUMAN MADE™ and/or THE HUMAN EXPERIENCE™ marks.

16
90. Defendant Kith is a leading retailer of footwear and clothing.

91. Defendant Kith owns, operates and manages various footwear and apparel stores
that promote, advertise, sell and offer for sale footwear and clothing products in commerce using
Plaintiffs HUMAN™, JOEL HUMAN®, and/or THE HUMAN EXPERIENCE™

trademarks.

92. Defendant Kith also operates and e-commerce store via the website

www.kith.com.

93. Defendant Kith is using Plaintiff's trademarks in commerce by promoting,
advertising, selling and offering for sale sneakers and clothing items that place Plaintiff's JOEL
HUMAN®, HUMAN™ and/or THE HUMAN EXPERIENCE™ trademarks and/or a
confusingly similar variation of the same on clothing and footwear products by printing and
embroidering the word HUMAN and/or HUMAN MADE on clothing and footwear products

that it sells via its www.kith.com website and at its retail footwear and clothing stores.

94, Defendant Kith’s use in commerce of Plaintiff's HUMAN™, JOEL HUMAN®,
and/or THE HUMAN EXPERIENCE™ trademarks is not a fair use as Kith is using the marks

for commercial business purposes and for a profit.

95. Defendant Kith’s use in commerce of Plaintiff's trademarks has already caused
confusion as consumers have contacted Plaintiff looking to purchase the HUMAN™ and
HUMAN MADE products promoted thinking they were Plaintiffs products and its continued
use is likely to continue to cause confusion as to the source of footwear and clothing products
under the HUMAN™, JOEL HUMAN®, THE HUMAN EXPERIENCE™ and/or HUMAN
MADE™ marks.

96. Defendant Kith has the ability to manage, monitor and control the infringing
activity that violates Plaintiffs HUMAN™, JOEL HUMAN® and/or THE HUMAN
EXPERIENCE™ trademarks.

17
97. Upon information and belief, Defendant Kith had knowledge of Plaintiffs
ownership rights in the HUMAN™, JOEL HUMAN®, and/or THE HUMAN
EXPERIENCE™ marks and failed to implement any procedure that would prevent its sales
team from uploading products to its www.kith.com website or offering products at its retail

stores that included Plaintiffs registered trademarks.

98. Defendant Kith’s infringement of Plaintiffs trademarks is willful as it is aware of
the infringing content it is displaying, selling and offering for sale from its www.kith.com

website and/or that it is selling at its retail footwear and clothing stores.

99. Defendant Kith acted in bad faith in using Plaintiffs trademarks as it has
attempted to palm off the good will and reputation that Plaintiff has built in his HUMAN™,
JOEL HUMANS, and/or THE HUMAN EXPERIENCE™ marks.

100. Defendant BBC Icecream is a retailer of clothing.

101. Defendant BBC ICecream owns, operates and manages various footwear and
apparel stores that promote, advertise, sell and offer for sale footwear and clothing products in
commerce using Plaintiffs HUMAN™, JOEL HUMAN®, and/or THE HUMAN
EXPERIENCE™ trademarks.

102. Defendant BBC Icecream also operates and e-commerce store via the website

www.bbcicecream.com.

103. Defendant BBC Icecream is using Plaintiff's trademarks in commerce by
promoting, advertising, selling and offering for sale sneakers and clothing items that place
Plaintiffs JOEL HUMAN®, HUMAN™ and/or THE HUMAN EXPERIENCE™
trademarks and/or a confusingly similar variation of the same on clothing and footwear products

by printing and embroidering the word HUMAN and/or HUMAN MADE on clothing and

18
footwear products that it sells via its www.bbcicecream.com website and at its retail footwear

and clothing stores.

104. Defendant BBC Icecream’s use in commerce of Plaintiffs HUMAN™, JOEL
HUMAN®, and/or THE HUMAN EXPERIENCE™ trademarks is not a fair use as BBC

Icecream is using the marks for commercial business purposes and for a profit.

105. Defendant BBC Iccream’s use in commerce of Plaintiffs trademarks has already
caused confusion as consumers have contacted Plaintiff looking to purchase the HUMAN™ and
HUMAN MADE products promoted thinking they were Plaintiff's products and its continued
use is likely to continue to cause confusion as to the source of footwear and clothing products
under the HUMAN™, JOEL HUMAN®, THE HUMAN EXPERIENCE™ and/or HUMAN
MADE™ marks.

106. Defendant BBC Icecream has the ability to manage, monitor and control the
infringing activity that violates Plaintiff's HUMAN™, JOEL HUMAN® and/or THE
HUMAN EXPERIENCE™ trademarks.

107. Upon information and belief, Defendant BBC Icecream had knowledge of
Plaintiff's ownership rights in the HUMAN™, JOEL HUMANS, and/or THE HUMAN
EXPERIENCE™ marks and failed to implement any procedure that would prevent its sales
team from uploading products to its www.bbcicecream.com website or offering products at its

retail stores that included Plaintiff's registered trademarks.

108. Defendant BBC Icecreams’s infringement of Plaintiffs trademarks is willful as it
is aware of the infringing content it is displaying, selling and offering for sale from its website

and/or that it is selling at its retail footwear and clothing stores.
109. Defendant BBC Icecream acted in bad faith in using Plaintiff's trademarks as it

has attempted to palm off the good will and reputation that Plaintiff has built in his HUMAN™,
JOEL HUMAN®, and/or THE HUMAN EXPERIENCE™ marks.

19
110. Defendant Concepts is a leading retailer of footwear and clothing.

111. Defendant Concepts owns, operates and manages various footwear and apparel
stores that promote, advertise, sell and offer for sale footwear and clothing products in commerce
using Plaintiff's HUMAN™, JOEL HUMAN®, and/or THE HUMAN EXPERIENCE™

trademarks.

112. Defendant Concept also operates and e-commerce store via the website

www.cnepts.com.

113. Defendant Concepts is using Plaintiff's trademarks in commerce by promoting,
advertising, selling and offering for sale sneakers and clothing items that place Plaintiff's JOEL
HUMAN®, HUMAN™ and/or THE HUMAN EXPERIENCE™ trademarks and/or a
confusingly similar variation of the same on clothing and footwear products by printing and
embroidering the word HUMAN and/or HUMAN MADE on clothing and footwear products

that it sells via its www.cncpts.com website and at its retail footwear and clothing stores.

114. Defendant Concepts’s use in commerce of Plaintiffs HUMAN™, JOEL
HUMANS®, and/or THE HUMAN EXPERIENCE™ trademarks is not a fair use as Concepts

is using the marks for commercial business purposes and for a profit.

115. Defendant Concept’s use in commerce of Plaintiffs trademarks has already
caused confusion as consumers have contacted Plaintiff looking to purchase the HUMAN™ and
HUMAN MADE products promoted thinking they were Plaintiffs products and its continued
use is likely to continue to cause confusion as to the source of footwear and clothing products
under the HUMAN™, JOEL HUMAN®, THE HUMAN EXPERIENCE™ and/or HUMAN
MADE™ marks.

116. Defendant Concepts has the ability to manage, monitor and control the infringing
activity that violates Plaintiffs HUMAN™, JOEL HUMAN® and/or THE HUMAN
EXPERIENCE™ trademarks.

20
117. Upon information and belief, Defendant Concepts had knowledge of Plaintiffs
ownership rights in the HUMAN™, JOEL HUMAN®, and/or THE HUMAN
EXPERIENCE™ marks and failed to implement any procedure that would prevent its sales
team from uploading products to its www.cncpts.com website or offering products at its retail

stores that included Plaintiff's registered trademarks.

118. Defendant Concepts infringement of Plaintiffs trademarks is willful as it is aware
of the infringing content it is displaying, selling and offering for sale from its www.cncpts.com

website and/or that it is selling at its retail footwear and clothing stores.

119. Defendant Concepts acted in bad faith in using Plaintiff's trademarks as it has
attempted to palm off the good will and reputation that Plaintiff has built in his HUMAN™,
JOEL HUMAN®, and/or THE HUMAN EXPERIENCE™ marks.

120. Defendant Packer Shoes is a retailer of footwear and clothing.

121. Defendant Packer owns, operates and manages various footwear and apparel
stores that promote, advertise, sell and offer for sale footwear and clothing products in commerce

using Plaintiffs HUMAN™, JOEL HUMAN®, and/or THE HUMAN EXPERIENCE™

trademarks.

122. Defendant Packer Shoes’s also operates and e-commerce store via the website

www.packershoes.com.

123. Defendant Packer Shoes is using Plaintiffs trademarks in commerce by
promoting, advertising, selling and offering for sale sneakers and clothing items that place
Plaintiff's JOEL HUMAN®, HUMAN™ and/or THE HUMAN EXPERIENCE™
trademarks and/or a confusingly similar variation of the same on clothing and footwear products

by printing and embroidering the word HUMAN and/or HUMAN MADE on clothing and

21
footwear products that it sells via its www.packershoes.com website and at its retail footwear and

clothing stores.

124. Defendant Packer Shoe’s use in commerce of Plaintiffs HUMAN™, JOEL
HUMAN®, and/or THE HUMAN EXPERIENCE™ trademarks is not a fair use as Packer

Shoes is using the marks for commercial business purposes and for a profit.

125. Defendant Packer Shoes’s use in commerce of Plaintiff's trademarks has already
caused confusion as consumers have contacted Plaintiff looking to purchase the HUMAN™ and
HUMAN MADE products promoted thinking they were Plaintiff's products and its continued
use is likely to continue to cause confusion as to the source of footwear and clothing products
under the HUMAN™, JOEL HUMAN®, THE HUMAN EXPERIENCE™ and/or HUMAN
MADE™ marks.

126. Defendant Packer Shoes has the ability to manage, monitor and control the
infringing activity that violates Plaintiff's HUMAN™, JOEL HUMAN® and/or THE
HUMAN EXPERIENCE™ trademarks.

127. Upon information and belief, Defendant Packer Shoes had knowledge of
Plaintiff's ownership rights in the HUMAN™, JOEL HUMANS, and/or THE HUMAN
EXPERIENCE™ marks and failed to implement any procedure that would prevent its sales
team from uploading products to its www.packershoes.com website or offering products at its

retail stores that included Plaintiffs registered trademarks.

128. Defendant Packer Shoes’s infringement of Plaintiff's trademarks is willful as it is
aware of the infringing content it is displaying, selling and offering for sale from its

www.packershoes.com website and/or that it is selling at its retail footwear and clothing stores.
129. Defendant Packer Shoes acted in bad faith in using Plaintiffs trademarks as it has

attempted to palm off the good will and reputation that Plaintiff has built in his HUMAN™,
JOEL HUMANS®, and/or THE HUMAN EXPERIENCE™ marks.

22
130. Defendant Stadium Goods is a retailer of footwear and clothing.

131. Defendant Stadium Goods owns, operates and manages various footwear and
apparel stores that promote, advertise, sell and offer for sale footwear and clothing products in
commerce using Plaintiffs HUMAN™, JOEL HUMAN®, and/or THE HUMAN
EXPERIENCE™ trademarks.

132. Defendant Stadium Good’s also operates and e-commerce store via the website

www.stadiumgoods.com.

133. Defendant Stadium Goods is using Plaintiffs trademarks in commerce by
promoting, advertising, selling and offering for sale sneakers and clothing items that place
Plaintiffs JOEL HUMAN®, HUMAN™ and/or THE HUMAN EXPERIENCE™
trademarks and/or a confusingly similar variation of the same on clothing and footwear products
by printing and embroidering the word HUMAN and/or HUMAN MADE on clothing and
footwear products that it sells via its www.stadiumgoods.com website and at its retail footwear

and clothing stores.

134. Defendant Stadium Goods use in commerce of Plaintiff's HUMAN™, JOEL
HUMAN®, and/or THE HUMAN EXPERIENCE™ trademarks is not a fair use as Stadium

Goods is using the marks for commercial business purposes and for a profit.

135. Defendant Stadium Goods use in commerce of Plaintiff's trademarks has already
caused confusion as consumers have contacted Plaintiff looking to purchase the HUMAN™ and
HUMAN MADE products promoted thinking they were Plaintiff's products and its continued
use is likely to continue to cause confusion as to the source of footwear and clothing products
under the HUMAN™, JOEL HUMAN®, THE HUMAN EXPERIENCE™ and/or HUMAN
MADE™ marks.

23
136. Defendant Stadium Goods has the ability to manage, monitor and control the
infringing activity that violates Plaintiff's HUMAN™, JOEL HUMAN® and/or THE
HUMAN EXPERIENCE™ trademarks.

137. Upon information and belief, Defendant Stadium Goods had knowledge of
Plaintiff's ownership rights in the HUMAN™, JOEL HUMAN®, and/or THE HUMAN
EXPERIENCE™ marks and failed to implement any procedure that would prevent its sales

team from uploading products to its www.stadiumgoods.com website or offering products at its

 

retail stores that included Plaintiffs registered trademarks.

138. Defendant Stadium Good’s infringement of Plaintiffs trademarks is willful as it
is aware of the infringing content it is displaying, selling and offering for sale from its

www.stadiumgoods.com website and/or that it is selling at its retail footwear and clothing stores.

139. Defendant Stadium Goods acted in bad faith in using Plaintiffs trademarks as it
has attempted to palm off the good will and reputation that Plaintiff has built in his HUMAN™,
JOEL HUMANS®, and/or THE HUMAN EXPERIENCE™ marks.

FIRST CAUSE OF ACTION
TRADEMARK INFRINGEMENT (15 U.S.C. §§ 1114-1116)

140. Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

through 139 of this Complaint.

141. The use in commerce by Defendants of an identical version of Plaintiff's
registered trademark is likely to cause confusion, mistake and deception among members of the
public and in trade as to the source, origin, or sponsorship of defendants’ goods and services.
Such use by Defendants constitutes a clear and direct infringement of Plaintiffs rights in and to
Plaintiff's registered trademark, and has resulted in injury and damage to Plaintiff that will
continue if Defendants are not ordered to cease all use of the HUMAN™, JOEL HUMAN®,
and/or THE HUMAN EXPERIENCE™ marks.

24
SECOND CAUSE OF ACTION
UNFAIR COMPETITION & FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a)

142. Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

through 141 of this Complaint.

143. Plaintiff has the exclusive right to market, brand and provide clothing related
goods using the HUMAN™, JOEL HUMAN®, and/or THE HUMAN EXPERIENCE™

marks.

144. Defendants by reason of the aforementioned acts, have falsely described,
represented and designated the origin of its goods and services. Defendants’ activities already
have confused the public into believing that Defendants and Plaintiff's clothing goods and
accessories come from one and the same source, and Defendants continued activities are likely to

create further confusion and deceive the public concerning the source of the goods/services.
145. Defendants have unfairly profited from the actions alleged herein and will
continue to unfairly profit and become unjustly enriched unless and until such conduct is

enjoined by this Court.

146. By reason of Defendants willful acts conducted in conscious disregard for

Plaintiff's rights, Plaintiff is entitled to treble damages under 15 U.S.C. § 1117(a).

THIRD CAUSE OF ACTION
COMMON LAW TRADEMARK INFRINGEMENT & UNFAIR COMPETITION

147. Plaintiff repeats and realleges each and every allegation contained in Paragraphs |

through 146 of this Complaint.

25
148. Defendants conduct constitutes deception by which Defendants goods will be
palmed off as those of Plaintiff. Such conduct constitutes trademark infringement and unfair

competition in violation of the laws of the State of New York.

149. Defendants unauthorized use of Plaintiff's HUMAN™, JOEL HUMAN®,
and/or THE HUMAN EXPERIENCE™ marks is likely to continue to cause further confusion

to the public as to the clothing goods and accessories of the respective parties.

150. By reason of the foregoing, Defendants have infringed and continue to infringe on
Plaintiff's common law rights in the HUMAN™, JOEL HUMANS, and/or THE HUMAN
EXPERIENCE™ marks and Defendants have become unjustly enriched by such acts of

infringement.

151. Defendants unlawful conduct has been and will continue to be willful or willfully

blind to Plaintiff's rights, as Defendant has reason to know of Plaintiff's rights in the name.

FOURTH CAUSE OF ACTION
UNJUST ENRICHMENT

152. Plaintiff repeats and realleges each and every allegation contained in Paragraphs 1

through 151 of this Complaint.

153. Defendants has\ve unjustly retained profits from the sale of clothing goods and
accessories bearing Plaintiffs HUMAN™, JOEL HUMAN®, and/or THE HUMAN
EXPERIENCE™ marks.

154. Defendant’s actions constitute unjust enrichment.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully prays for relief as follows:

26
1, Entry of an order and judgment requiring that all Defendants, its subsidiaries,
officers, agents, servants, employees, owners, and representatives, and all other persons or
entities in active concert or participation with them, be preliminarily and, thereafter, permanently
enjoined and restrained from (a) using in any manner the trade name, trademark, domain name or
other indicia or origin, including in whole or part the term HUMAN™, JOEL HUMAN®,
HUMAN MADE™ and/or THE HUMAN EXPERIENCE™, or any colorable imitation
thereof; (b) advertising, operating a website, using business stationary or offering any goods or
services using the trade name, trademark, domain name, URL, or any other indicia of origin
including in whole or part the ttrm HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or
THE HUMAN EXPERIENCE™*, or any colorable imitation thereof; (c) otherwise engaging in
any acts of unfair competition and infringement which tend to injure Plaintiffs rights in the
HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or THE HUMAN EXPERIENCE™

marks.

2. That Defendants be required to account to Plaintiff for any and all profits derived
by it, and to compensate Plaintiff for all the damages sustained by reason of the acts complained

of herein, and that the damages herein be trebled pursuant to the Trademark Act.

3. That Defendants be ordered to deliver up for destruction any and all infringing
materials bearing the HUMAN™, JOEL HUMAN®, HUMAN MADE™ and/or THE
HUMAN EXPERIENCE™ marks, and any colorable imitation thereof, in whole or part.

4, That Plaintiff be awarded punitive damages against all Defendants.

5. That Defendant be required to place advertisements or send notifications to past
and present customers that it improperly has been using the HUMAN™, JOEL
HUMAN®, HUMAN MADE™ and/or THE HUMAN EXPERIENCE™

marks.

6. That Plaintiff be awarded statutory damages in the amount of $10,000,000.00 for

Defendants acts of willful infringement of Plaintiff's trademarks.

27
7. That Plaintiff be awarded the cost and disbursements of this action.

8. That Plaintiff have such other and further relief as the Court deems just and

proper.

JURY DEMAND

Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby demands a trial by

jury as to all issues.

28
Dated: January 1, 2020
New York, New York

29

Respectfully submitted,
Joel Pena — Pro Se

od 4 tna,

Joel Pena

Pro Se Plaintiff

60 E. 104" Street — Suite #3E
New York, New York 10029
(347) 933-0923
EXHIBIT A
Trademark Electronic Search System (TESS) Page | of 2

United States Patent and Trademark Office

 

Home| Site Index |Search] FAQ| Glossary] Guides { Contacts | eBusiness|eBlz alerts|News] Help

Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Fri Aug 30 04:51:02 EDT 2019

 
   

Please logout when you are done to release system resources allocated for you.

| Start | List At: [ | OR Jump | to record:[ | Record 5 out of 5

 

   

ao ( Use the "Back" button of the Internet Browser to
return to TESS)

the Human experience

Word Mark THE HUMAN EXPERIENCE

Goods and Services (ABANDONED) IC 025. US 022 039. G & S: shirts, pants, and shoes. FIRST USE:
20071218 FIRST USE IN COMMERCE: 20071218

Standard Characters

Ciaimed

Mark Drawing Code (4) STANDARD CHARACTER MARK

Serial Number 77354955

Filing Date December 18, 2007

Current Basis 1A

Original Filing Basis 1A

Owner (APPLICANT) Kim, Byoung H JOINT APPLICANTS REPUBLIC OF KOREA 394 veterans

bivd Carlstadt NEW JERSEY 07072

(APPLICANT) Pena, Joel D. Joel D. pena, (legal citizen) Byoung H Kim (visa) JOINT
APPLICANTS UNITED STATES #1d 126 crescent st. Brooklyn NEW YORK 11208

Type of Mark TRADEMARK
Register SUPPLEMENTAL
Live/Dead Indicator DEAD
Abandonment Date October 1, 2008

 

 

 

hitp:/imsearch uspto.gow/bin/show field ?f=doc& state=4808:56p0l0.2.5 $/30/2019
EXHIBIT B
qanited States of Amey,,

Anited States Patent and Trademark Office lty

Joel Human

Reg. No. 4,587,137 PENA, JOEL D. (UNITED STATES INDIVIDUAL), AKA JOEL HUMAN
1487 E.37TH STREET APT. D?
Registered Aug. 19, 2014 pRooKLyN, NY 11234
Int. Cl.: 25 FOR: ATHLETIC APPAREI., NAMELY, SHIRTS, PANTS, JACKETS, FOOTWEAR, HATS

AND CAPS, ATHLETIC UNIFORMS, IN CLASS 25 (U.S, CLS. 22 AND 39).
TRADEMARK FIRST USE $-16-2010; IN COMMERCE $-16-2010.

PRINCIPAL REGISTER THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
TICULAR FONT, STYLE, SIZE, OR COLOR.

THE NAME “JOEL HUMAN® IDENTIFIES THE STAGE NAME/PSEUDONYM OF JOFI.
PENA, A LIVING INDIVIDUAL WHOSE CONSENT IS OF RECORD.

SER, NO. 85-965,969, FILED S.R. 6-20-2013 AM. IXR, 6-20-2013.
DEZMONA MIZELLE, EXAMINING ATTORNEY

 
EXHIBIT C
Trademark Electronic Search System (TESS)

 

Page | of 2

United States Patent and Trademark Office

Home|Site Index| Search| FAQ| Glossary | Guides| Contacts] eBusiness | eBiz alerts |News |Help

Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Fri Aug 30 04:51:02 EDT 2019

 
   

| Logout | Please logout when you are done to release system resources allocated for you.

[stan | List At: | ]or| Jump |to record:| | Record 3 out of 5

 

   

return TESS)

1 ( Use the "Back" button of the Internet Browser to

WW

Word Mark

Goods and
Services

Mark Drawing
Code

Serial Number
Filing Date
Current Basis

Original Filing
Basis

Owner

Description of
Mark

Type of Mark
Register

Live/Dead
Indicator

Abandonment
Date

HUMAN

(ABANDONED) IC 025. US 022 039. G & S: Athletic apparel, namely, shirts, pants, jackets,

footwear, hats and caps, athletic uniforms. FIRST USE: 20120401. FIRST USE IN COMMERCE:
20120401

(5) WORDS, LETTERS, AND/OR NUMBERS IN STYLIZED FORM

86303524
June 8, 2014
4A

1A
(APPLICANT) Joel Pena INDIVIDUAL UNITED STATES 1487 East 37th street #D7 Brooklyn
NEW YORK 11234

Color is not claimed as a feature of the mark. The mark consists of the word "HUMAN" in an
slightly arched format, like the arch of a rainbow. The "H’ is tilted to the left. The “U" is slightly
tilted to the left. The "M” is straight. The “A” is slightly tilted to the right. The "N" is tilted to the
right,

TRADEMARK
PRINCIPAL

DEAD

September 14, 2075

 

http://tmsearch.uspto.gow/bin/show field?l=doc&state=4808:56p010.2.3

8/30/2019
EXHIBIT D
Trademark Electronie Search System (TESS)

 

Page | of 2

United States Patent and Trademark Office

Home] Site Index] Search] FAQ| Glossary | Guides | Contacts | eBusiness | eBiz alerts |News |Help

Trademarks > Trademark Electronic Search System (TESS)

TESS was fast updated on Thu Sep 19 03:32:26 EDT 2019

 
   

Please logout when you are done to release system resources allocated for you.

| Start | List at:[ J OR[ Jump |to record: | iRecord 4| out of 6

 

  

return to TESS)

( Use the "Back" button of the internet Browser to

HUMAN

Word Mark

Goods and
Services

Standard
Characters
Claimed

Mark Drawing
Code

Serial Number
Filing Date
Current Basis
Original Filing
Basis

Owner

Type of Mark
Register

Live/Dead
Indicator

HUMAN

IC 025, US 022 039. G & S: Athletic apparel. namely. shirts, pants, jackets, footwear, hats and
caps, athletic uniforms; Hoodies; Sweaters, T-shirts; Crew neck sweaters; Short-sleeved or long-
sleeved t-shirts. FIRST USE: 20071200. FIRST USE IN COMMERCE: 20120401

(4) STANDARD CHARACTER MARK

88600647
August 30, 2019
1A

1A

(APPLICANT) Pena, Joel INDIVIDUAL UNITED STATES 60 East 104th Street - Suite 3E New
York NEW YORK 10029

TRADEMARK
PRINCIPAL

LIVE

 

 

http://amsearch uspto.vov/bin/show field? doe&state=4801:7u88hr.2. |

9/19/2019
